Citation Nr: 1639787	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel
INTRODUCTION

The Veteran had active service in the U.S. Army from May 1989 to September 1991, and in the U.S. Navy from January 2002 to December 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's electronic claims file.  

In November 2015, the Board remanded the matters for additional development, to include obtaining a medical opinion.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's low back disability, diagnosed as a degenerative low back condition, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.

2.  The Veteran's left knee disability did not have its onset in service and is not otherwise related to service.



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or related to active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A left knee disability was not incurred in or related to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, letters were sent to the Veteran in March and February 2007, detailing the claims process and advising the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded VA examinations in June 2007, May 2013, March 2014 and March 2016.  The May 2013 examiner did not review the Veteran's claims folder, so the matter was sent for an addendum opinion which included a case file review.  The March 2014 examiner reviewed the claims folder, but did not consider all relevant factual evidence.  Therefore, the Board remanded the matter for an addendum opinion.  The March 2016 examiner provided a thorough opinion supported by adequate rationale.  Therefore, the Board finds that the March 2016 VA examiner provided sufficient information for the Board to render an informed determination.  Further, the Veteran's service treatment records have been obtained and considered.  In November 2015, the Veteran was sent a letter which requested that he authorize the release of records from Panamanian General Hospital and any other private entity where he was treated for his back and knee disabilities.  The Veteran did not respond to the November 2015 letter.  The Board notes that "the duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

The Veteran contends that he injured his back and left knee after falling 10 feet into a ravine while on a mission in Panama in 1989.  

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Also, in the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Arthritis is listed as a chronic disease.  38 U.S.C.A. § 1112 (a)(1) (West 2014).

Here, there is evidence of current disabilities - a degenerative low back condition and a left knee meniscus tear.  Next, there is evidence of an in-service injury or incurrence.  Specifically, the Veteran contends that he fell 10 feet into a ravine while on a mission in Panama.  There is evidence that the Veteran was treated for a back injury during service.  There is also evidence of complaints of right knee pain, but not left knee.  However, the Board will give the Veteran the benefit of the doubt and proceed with full consideration of his claims.  Accordingly, the Board accepts the Veteran's account of in-service injury.

Having found that the Veteran has current disabilities and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's degenerative low back condition and left knee meniscus tear are not related to his in-service injury.

As the facts relevant to both claims are similar, the Board will discuss them together.  

Service treatment records indicate that the Veteran was treated in 1989, 1990 and 1991 for back pain.  

At an April 1994 treatment visit, the Veteran reported that he injured his back after slipping on water while cleaning the barracks during service.  1994 and 1995 VA treatment records indicate that the Veteran reported continuous back pain. 
Private treatment records from Hillcrest Medical Center in 2005 indicate that the Veteran was treated for an anterior meniscal tear of the left knee.  X-rays were normal.  2006 records indicate that the Veteran complained of lumbar pain and was receiving chiropractic intervention.  

The Veteran was afforded a VA examination in June 2007 where the examiner noted that the Veteran had postoperative changes of the spine at L4-5 without neural encroachment.  The Veteran reported the pain in his back began in 1989 after falling into a hole.  X-ray results revealed postoperative changes in L4-5 without evidence of hardware or other complication.  The examiner opined that it was less likely than not that the Veteran's current back condition began in or is related to service.  He stated that the Veteran's back condition began in 2006 - 17 years after his in-service back pain.  

The Veteran was afforded a VA examination in May 2013 where the examiner noted the Veteran's 1994 and 1995 treatment for back pain and current diagnosis of degenerative joint disease, status post lumbar discectomy and fusion.  The Veteran reported two injuries to his back -one in 1989 and another in 1990.  He reported that he was treated and returned to light duty.  Post service, he reported that he worked as a mechanic but had to stop working in 2006 after his first back surgery.  He reported current lower back pain.  The examiner noted that the Veteran's imaging studies revealed the presence of arthritis, but no vertebral fracture.  The examiner opined that the Veteran's lumbar spine condition with degenerative disc disease was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran's participation in the Navy Reserves and as a mechanic after his 2 in-service back incidents make it unlikely that his in-service injury during Army service is the source of his current back disability.  A March 2014 addendum which included a case file review affirmed the May 2013 examiner's opinion.  The clinician opined that the Veteran's degenerative changes were unrelated to trauma and that it was less likely as not that the Veteran's current degenerative disc disability was related to service.  

Since the March 2014 clinician indicated that there was no documentation of back trauma in 1989 and 1990, the Board remanded the matter for another opinion which considered the Veteran's service treatment records in 1989 and 1990 which indicated treatment for cervical spine and upper thoracis spine.  

The Veteran was afforded another VA examination in March 2016 where the examiner opined that the Veteran's low back disability was less likely than not incurred or caused by service.  The examiner reasoned that "[n]otwithstanding treatment through 1991 including PT [physical therapy], there is a lack of evidence to support a continuum of treatment after separation."  He further explained that the Veteran's x-rays were negative and the Veteran was gainfully employed, performing physically laborious work for 15 years after separation.  The examiner directly addressed the remand directives which cited to the Veteran's cervical and thoracic spine treatment in 1989 and 1990; however, he noted that there was no current evidence of cervical or thoracic conditions.  The Veteran reported to the examiner that he should have those areas considered, even though he admittedly had no current complaints.  "A distinction is made between cervical and thoracic issues in service which resolved, and a lumbar condition which is current.  It is most reasonable to assume that his degenerative low back condition had its onset after separation from service."

The examiner further opined that the Veteran's left knee disability was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran had a history of an injury from 2005 that indicated evidence of a lateral meniscus tear which the Veteran declined to treat with surgery at the time.  The examiner also indicated that there was no evidence of continuum of care for a left knee injury after the Veteran's reported in-service injury.  Finally, the examiner noted that the Veteran's meniscus tear occurred 14 years after separation and in the interim, the Veteran performed heavy work as a mechanic for 15 years. 

The Board finds the March 2016 examination report highly probative.  The examiner noted the Veteran's medical history and addressed the Veteran's in-service reports of back and knee injuries and opined against a nexus between the two.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
The Board does not assign any probative value to the Veteran's statements regarding a nexus to service.  Although the Veteran is competent to say he fell during service and was treated, he is not competent to say that the injuries during service caused his current disabilities.  He further has not submitted any competent evidence which supports his assertion.  The Veteran further does not explain his service in the Navy following his Army service if indeed he had experienced continuous back and knee pain since his 1989 and 1990 injuries.  It is reasonable to conclude that if he suffered from back and knee pain then he would not have enlisted into the Reserves following his Army service.  

Finally, the Board observes that service connection may be awarded on presumptive basis for certain disabilities such as arthritis that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  In this case, however, the Veteran's arthritis was not initially manifested within a year following service.  Rather, the first evidence of a diagnosis is around 2006, approximately 15 years after separation from his Army service and two years after his separation from his Navy service

Based on the above, the Board finds that the preponderance of the evidence is against the claims.  The claims for entitlement to service connection for a low back and left knee disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left knee disability is denied.  


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


